Citation Nr: 1216069	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right hand scar.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for the residuals of a status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard Reserves from July 1974 to September 2001.  She also served on active duty from September 2001 to May 2002, from February 2003 to September 2003, and from February 2004 to October 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011, and a transcript of the hearing is of record.  

With regard to the Veteran's claims for initial compensable ratings for bilateral hearing loss and a right hand scar, she filed a timely notice of disagreement with the June 2005 rating decision that granted service connection for these disabilities.  Thereafter, a Statement of the Case (SOC) was provided to her in August 2006.  However, in her July 2007 Substantive Appeal (VA Form 9), she only provided a written statement disagreeing with the denial of service connection for tinnitus and status post hysterectomy even though she checked a box indicating that she wished to appeal all of the issues listed in the SOC.  Thus, there is some question as to whether the Veteran's September 2006 VA Form 9 constituted a valid substantive appeal with regard to her claims for initial compensable ratings.  See Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2009) (providing that 38 U.S.C.A. § 7105, pertaining to substantive appeals, requires "claimants to expand upon their initial disagreement with the RO decision by setting forth-however inartfully-a particular theory of error for the Board to decide").   

Notwithstanding the above, the RO issued subsequent Supplemental Statements of the Case (SSOCs) pertaining to the Veteran's claims for compensable ratings for bilateral hearing loss and a right hand scar.  Moreover, her representative provided argument and specifically listed these issues in an October 2010 statement in lieu of Form 646, and these issues were included and discussed in the February 2011 hearing before the undersigned Acting Veterans Law Judge.  As VA has taken actions to indicate to the Veteran and her representative that the issues of entitlement to initial compensable ratings for bilateral hearing loss and a right hand scar are on appeal and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

It is also recognized that the Veteran timely appealed the June 2005 rating decision's determination to deny entitlement to service connection for tinnitus.  However, during the course of the appeal, the RO granted service connection for this disorder in a November 2009 rating decision.  Accordingly, as this constitutes a full grant of benefits for the claim for service connection for tinnitus, this issue is no longer in appellate status.

The issues of entitlement to an initial compensable rating for bilateral hearing loss and of entitlement to service connection for residuals of a status post hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's disability has been manifested by a right hand scar that is painful upon examination.

2.  Throughout the entire period of the claim, the Veteran's right hand scar has not been deep, caused limited motion in an area or areas exceeding 12 square inches, or resulted in separately compensable limitation of function.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating, but no higher, for a scar of the right hand scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The adjudicated claim arises from the Veteran's disagreement with the initial evaluation assigned for her right hand scar following the grant of service connection.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file, and the Veteran has submitted written statements on her behalf.  The Board recognizes that VA was only able to obtain service treatment records from 1981 to October 2004.  Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary, and alternative sources of information do not alleviate VA's obligation to obtain identified relevant Federal records.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").  Further, the Court held in Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992), that when VA is unable to locate a claimant's records, it should advise such veteran to submit alternative forms of evidence to support the claim and should assist in obtaining sufficient evidence from alternative sources.  In this case, the Veteran was notified of the unavailable records in a March 2005 letter, and she responded on two occasions and submitted service treatment records that were in her possession.  The Board finds that the notice is sufficient to satisfy VA's duty to assist in this case because the evidence of record, particularly evidence demonstrating the current level of severity of the Veteran's right hand scar, is adequate to adjudicate the current claim.  Further, the Board is unaware of any alternate forms of evidence that are outstanding that would be relevant to the adjudication of this increased initial rating claim.

Additionally, in February 2011, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the February 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the severity of the Veteran's right hand scar, to include a particularized description of her symptoms and functional effects.  Therefore, not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also fully explained.  See Bryant, 
23 Vet. App. at 497.  Moreover, the February 2011 hearing discussion did not reveal any evidence that might be available that had not been submitted as to this claim.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for a higher rating for her disability.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claim based on the current record.

Next, the Veteran was provided with VA examinations in January 2005, May 2009, and January 2010, which are collectively adequate for rating purposes.  Although it appears that the examiners were not given the claims file for review, they each interviewed the Veteran, solicited an accurate history, and conducted a physical examination.  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's right hand scar disability.  To the extent that the Veteran asserts that the VA examiner in January 2010 appeared to ignore her reported medical history of burning pain in the scar in rendering an assessment, the Board will accept the Veteran's report of a painful scar and grant a higher rating on her subjective report of symptoms notwithstanding the objective findings that the scar was non-tender upon physical examination.  The Veteran has also indicated that her right hand scar has "stayed the same" since the last January 2010 VA examination.  T. at p. 17.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, the Board finds that a remand for another VA examination is not required.

Of significance, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication.  The Board therefore finds that the available records and evidence have been obtained in order to make adequate determination as to this claim.  Accordingly, the Board finds that no useful purpose would be served in remanding the matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Compensable Rating for Right Hand Scar

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In this case, the Veteran contends that her right hand scar is of such severity so as to warrant a compensable disability rating.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for this disability.  As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the claim was on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.

Under the applicable rating provisions for scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), in order to obtain a compensable disability rating for residual scarring, the evidence must show the following:  scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (10 percent disabling under Diagnostic Code 7801); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater (10 percent under Diagnostic Code 7802); superficial and unstable scars (10 percent under Diagnostic Code 7803); or superficial scars that are painful upon examination (10 percent under Diagnostic Code 7804).

Here, the Board finds that the criteria for a compensable rating for a scar have been met.  Specifically, VA examinations noted that the scar was superficial and did not adhere to the underlying tissue.  See January 2005 VA examination (noting that the scar was "non-adherent"); May 2009 and January 2010 VA examinations (noting that the scar was "superficial").  Moreover, the May 2009 VA examination specifically identified residual symptoms of intermittent pain and pruritis, and the January 2010 VA examiner noted that the Veteran reported burning pain over the dorsal aspect of her right hand scar.  Further, the Veteran has testified and submitted numerous statements consistently reporting pain associated with her scar.  Because the evidence demonstrates a superficial scar that is painful upon examination, the Board finds that a 10 percent rating under DC 7804 is warranted.

In order to obtain an evaluation in excess of 10 percent under the applicable Diagnostic Codes pertaining to scars (i.e. Diagnostic Codes 7800 through 7804), the evidence must demonstrate scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 12 square inches (20 percent disabling under Diagnostic Code 7801).

Here, the evidence does not demonstrate either that the Veteran's scar is deep or that it exceeds an area of 12 inches or more.  Rather, the January 2005 VA examination noted that the scar was 4.5 centimeters, non-adherent, and non-depressed.  The May 2009 and January 2010 VA examinations both noted that the scar was located medial and dorsum and measured 4.5 centimeters by 1 millimeter.  The scar itself was described as flat, stable, superficial, and "non adherent."  As this evidence indicates that the scar is superficial, rather than deep, and measures no more than 5 square centimeters, the Veteran's disability does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 7801.  

The Board has also considered whether the Veteran's scar should be assigned a separate rating for any resulting limitation of function, which would be rated on limitation of function of the affected part pursuant to Diagnostic Code 7805.  In this regard, it is acknowledged that VA examinations of May 2009 and January 2010 demonstrate less than full range of motion of the right wrist when compared to the general standards.  In that regard, normal range of motion of the wrist is indicated in the VA Schedule for Rating Disabilities to be 70 degrees dorsiflexion (extension), 80 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation.  38 C.F.R. § 4.71a, Plate I.  With regard to the Veteran, both examinations revealed flexion of 60 degrees, extension of 45 degrees, ulnar deviation of 45 degrees and radial deviation of 25 degrees.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

In this case, the evidence identifies that associated fatigue and lack of endurance, especially with typing, were reported.  However, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability, these factors have not shown to have reduced motion so that it more nearly approximates a compensable rating for limited right wrist motion.  Rather, the May 2009 examination indicated that the ranges of motion were "with no pain" and that the joint examination was conducted three times in order to meet the DeLuca criteria.  The January 2010 VA examination expressly indicated that there was "no loss of function" with the three repetitions of range of motion testing.  Thus, the evidence demonstrates that the Veteran still possessed substantial range of motion of the wrists and, despite complaints of fatigue and lack of endurance while typing, did not more nearly approximate the criteria for a compensable rating under Diagnostic Code 5215 notwithstanding consideration of the DeLuca factors.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Therefore, even though range of motion was less than normal, these symptoms do not more nearly approximate either dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm so as to warrant a separate 10 percent rating for limitation of motion of the wrist under 38 C.F.R. § 4.71a.  Accordingly, the Board finds that a separate compensable rating DC 7805 for loss of function is not warranted for residual scarring.

Finally, because the May 2009 VA examiner noted that the Veteran reported less grip in her right hand, the Board has also considered whether a separate compensable rating is warranted by rating analogous to Diagnostic Code 8515, which contemplates paralysis of the musculospiral/radial nerve.  See 38 C.F.R. § 4.124a.  However, although the rating criteria contemplate impairment of hand grip in addition to other symptoms, the decreased hand grip as reported by the Veteran does not more nearly approximate a compensable rating for mild incomplete paralysis of the radial nerve.  Rather, notwithstanding grip force, both the May 2009 and January 2010 examinations noted that the motor strength of the hand was normal (5/5) and that there were normal sensory responses to tactile sensation.  Accordingly, the Board finds that a separate compensable rating for diminished hand grip is not warranted.  

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered her contentions and assertions that her scar disability is of such severity so as to warrant a compensable rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Board is granting a compensable rating for scar pain as a result of her competent testimony.  Moreover, even considering her reports of functional limitations as described above, these symptoms still do not meet the criteria for a rating in excess of 10 percent.  Significantly, the Veteran has not alleged, nor does the evidence demonstrate, symptoms more nearly approximating a higher rating under the relevant diagnostic codes, such as a scar of 12 square inches or reported in compensable functional loss.  Thus, the Board has given due consideration to her lay assertions but finds that a higher rating than assigned is not warranted.

In consideration of the above, the Board finds that Veteran's symptoms more nearly approximate the rating criteria for a 10 percent rating, but no higher, for her right hand scar for the entire initial rating period.  The Board has further considered the severity of the symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted, as symptoms more nearly approximating the next higher rating for scars have not been demonstrated.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is acknowledged that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran has not indicated, nor does the record reflect, that she is unemployable.  In this regard, the Veteran indicated that she retired in 2004 and is in school to obtain her Master's Degree.  See March 2009 VA treatment report.  The evidence therefore does not reasonably raise a claim of TDIU and, as such, consideration of TDIU as part of her increased rating claim is not warranted under Rice.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The CAVC stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation Service (Director).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The CAVC then stated, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. at 115-16.  When an analysis of the first two steps reveals that the rating schedule is inadequate and that the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has described symptoms such as pain, pruritis, and tightness of her right hand scar.  Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.118 expressly contemplate varying symptoms that include the size, instability, deepness, and pain of scars.  Moreover, the rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, i.e. when a scar is deep and affects a larger area.  Additionally, when appropriate, the criteria of Diagnostic Code 7805 allow for a separate rating based on limitation of function of the affected part.  

Therefore, as the Veteran has not demonstrated symptoms that would fall outside the scope of the rating criteria for scars or for associated limitation of function, the Board finds that the evidence does not establish an exceptional disability picture such that the available schedular evaluation for the Veteran's right hand scar has been rendered inadequate.  Thus, the Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.


ORDER

An initial evaluation of 10 percent for a right hand scar is granted for the entire rating period, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although any additional delay is regrettable, the Board finds that the issues of entitlement to an initial compensable rating for bilateral hearing loss and of entitlement to service connection for residuals of a status post hysterectomy must be remanded for additional development as set forth below.  


Initial Rating for Bilateral Hearing Loss

In the February 2011 hearing, the Veteran asserted that she was entitled to an extraschedular evaluation for her hearing loss disability because of difficulties she experiences at school, at the movies, and in restaurants, which diminishes her quality of life.  See T. at p. 5-7, 24-25.  Significantly, she described experiencing pain in her ears, which required her to remove her hearing aids, that was so severe that she was prescribed medication.  T. at p. 8-9.  Although the Veteran reported that she did not remember being told what was the cause of her bilateral ear pain, she indicated that it was related to her hearing loss or tinnitus and was not the result of an infection.  T. at p. 11.

A review of VA treatment reports reflects that the Veteran began complaining of intermittent, sharp, bilateral ear pains in addition to hearing loss as early as February 2006.  Her complaints continued and, in January 2009, she reported an increase in ear pain, right greater than left, to her VA audiologist.  She was given a consultation to Ear, Nose, and Throat (ENT) for this otalgia.  In a follow-up report of March 2009, examination of the tympanic membranes were clear, but the ENT examiner provided an impression of "geniculate (nervus intermedius) neuralgia."  

In a June 2009 VA audiological examination report, the VA examiner noted that the ear pain had been evaluated as geniculate neuralgia; however, it is unclear whether there may be a medical association between the ear pain, diagnosed as neuralgia, and the Veteran's hearing loss.  Further, continuing complaints of bilateral intermittent ear pain were noted on the January 2010 VA audiological examination without any explanation or indication as to etiology.

In this case, given the Veteran's testimony of ear pain accompanying her hearing loss, and the lack of any competent evidence explaining the etiology of the ear pain, previously assessed as geniculate neuralgia, the Board finds that a medical opinion is necessary to determine whether the ear pain may be an associated symptom of the Veteran's service-connected hearing loss so that the current level of severity of her disability can be accurately ascertained.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Additionally, the Veteran indicated that she has received treatment from the VA Oakland Outpatient Clinic and the VA Martinez Outpatient Clinic.  See March 2006 statement of the Veteran and T. at p. 9.  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Thus, upon remand, the RO/AMC shall obtain any relevant VA treatment records that have not already been obtained and associated with the claims file.  

Service Connection for Residuals of a Status Post Hysterectomy

With regard to the Veteran's claim for entitlement to service connection for residuals of a status post hysterectomy, she has identified potentially relevant records that have not yet been associated with the claims file.  In this regard, once VA becomes aware of the existence of relevant records before deciding the claim, VA shall attempt to obtain these records in accordance with 38 C.F.R. § 3.159.  This duty is especially pronounced in this case because, as discussed above, VA has not been able to obtain all of the Veteran's service treatment records.

The evidence indicates that the Veteran underwent a partial hysterectomy in 1985 at the Alta Bates Hospital, in Berkeley, California.  See June 2003 Report of Medical History.  However, these records have not been obtained.  Additionally, the Veteran provided authorization forms to obtain records from Dr. G.W. and Dr. M.M. in January 2005 and April 2005, but these records have also not yet been obtained.  Once VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2011).   Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  Accordingly, with the appellant's consent and authorization, records from Alta Bates Hospital and records from Dr. G.W. and Dr. M.M. should be obtained and associated with the claims file.  

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Obtain outpatient treatment records from the Martinez Outpatient Clinic and the Oakland Outpatient Clinic relevant to the remanded claims.  Any negative search result should be noted in the record.  If the records are unavailable, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

2.  With any necessary assistance from the Veteran, obtain records from the Alta Bates Hospital in Berkeley, California, from 1985, and treatment records from Dr. G.W. and Dr. M.M, relating to her claim for service connection for residuals of a status post hysterectomy.  All efforts to obtain this information must be noted in the record.  

3.  After accomplishing the above, the Veteran should be scheduled for a VA audiological examination and/or medical examination, as appropriate, to ascertain the current nature and severity of her service-connected bilateral hearing loss disability.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests, if any, should be accomplished.

As part of the examination, the examiner is requested to also address the following matters: 

(a)  The examiner is directed to, in addition to addressing audiometric results, describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner is specifically requested to address her reported difficulty hearing in school, in restaurants, and at the movies.

(b)  The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's ear pain is a symptom associated with her service-connected bilateral hearing loss.  In this regard, the examiner is directed to discuss the assessment of geniculate neuralgia.  Any required medical examination should be conducted, as found appropriate.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal, to include addressing whether an extraschedular rating is warranted for the service-connected bilateral hearing loss.  If the claims on appeal are not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


